DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (6,390,937) in view of Cavallaro et al. (5,810,678).  Claim 1, Marshall discloses a method for using an x-ray machine to determine the thickness of golf ball layers. The golf ball includes a core, an intermediate layer, and a cover.  The cover includes barium (radio-opaque filler) (abstract). Cavallaro teaches a golf ball comprising a core and cover wherein barium sulfate is included in different amounts in the core and cover.   The core includes barium sulfate in the amount of 20.5-25.8% by weight (table 1).  The cover includes barium sulfate in the amount of 30% by weight (col. 14, lines 38-41).  One of ordinary skill in the art would vary the concentration to obtain a more precise x-ray image.  Claim 2, Marshall discloses an x-ray machine is capable of discerning different layers (col. 8, claim 1).  Claim 3, the filler is barium or barium sulfate.  Claim 5, Marshall includes an intermediate layer that may include barium. Cavallaro teaches amounts a barium sulfate between 20.5 and 30%.  Claim 6, Marshall discloses the x-ray machine determines thickness (abstract).  One of ordinary skill in the art would vary the concentration to obtain a more precise x-ray image.  


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
April 8, 2022